Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 10-12, 18, 23-29, and 31-33 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 28-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox (US 20080001320 A1). 
	Regarding claim 1, Knox teaches method for modifying a refractive index of optical device selected from a contact lens, intraocular lens, or corneal inlay for improving visual performance in a patient (Title, Abstract), wherein the optical device includes central optical and outer peripheral zones comprising an optical polymer material (Fig 5 and 6, [0016] a polymeric lens with a central and peripheral areas), comprising: modifying the refractive index of the optical polymer material by irradiating select regions with a focused, visible or near-IR laser below the optical breakdown threshold of the optical polymer material to provide refractive structures that exhibit a change in refractive index ([0033] “The irradiated regions of the optical device formed by the method of the invention can be defined by two- or three-dimensional structures. The two- or three-dimensional structures can comprise an array of discrete cylinders. Alternatively, the two- or three-dimensional structures can comprise a series of lines (a grating) or a combination of an array of cylinders and a series of lines. Moreover, the two- or three-dimensional structures can comprise area or volume filled structures, respectively. These area or volume filled structures are formed by continuously scanning the laser over a select region of the polymeric material.”), and exhibit little or no scattering loss, and scanning over the select regions with the laser such that ablation or removal of the optical polymer material is not observed in the irradiated region ([0020] “very short laser pulses of sufficient energy are tightly focused on an optical, polymeric material, the high intensity of light at the focus point causes a nonlinear absorption of photons (typically multi-photon absorption) and leads to a change in the refractive index of the material at the focus point. Moreover, the region of the material just outside the focal region is minimally affected by the laser light. Accordingly, select regions of an optical, polymeric material can be modified with a laser resulting in a positive change in the refractive index in these regions.”, The system changes refractive index rather than ablating the tissue to affect tissue changes), (Examiner notes the following limitations are labeled i-iv are listed with “or” connecting iii to iv, thus on one of the limitations must be met to read to the claimed language)  wherein (i) the refractive structures are formed while the optical polymeric material is in a curved, relatively low-internal stress form to reduce surface shape change or distortions of the refractive structures or of the shape of the optical device which result when the structures are formed while the optical material is in a stressed applanated form, (ii) the refractive structures are formed in a pattern while the optical material is in a stressed applanated form, where removal of the stress results in a change of the pattern, and wherein the pattern written while the optical material is in a stressed applanated form is designed to result in a desired pattern upon removal of the stress;
(iii) the refractive structures are formed in a pattern which results in an overall shape change to the optical device, and wherein the shape change is employed in combination with the refractive index change to provide a desired optical correction for the device ([0040] “The area-filled or volume-filled two- or three-dimensional structures can be formed by continuously scanning the laser over selected regions of the optical, polymeric material. Refractive-type optical devices can be micro-machined inside the volume of an optical, polymer material by repeatedly scanning a tightly focused beam of femtosecond pulses in an area segment. The area of the segment can be changed correspondingly with the depth of the scan, so as to produce three-dimensionally shaped lenses with spheric, aspheric, toroidal or cylindrical shapes as shown in FIG. 5. Although the refractive index change is positive (+0.02 to +0.06), these refractive corrective lenses can be made in various combinations of convex, plano- or concave to yield a positive correction, or negative correction, as shown in FIG. 6. The devices can be stacked vertically, written separately in different planes, so as to act as a single lens. Additional corrective layers can be written as desired.”); or (iv) the refractive structures are formed in a pattern which results in an overall shape change to the optical device, and wherein the depth of writing of the pattern is used to directly control the amount of shape change on either surface of the optical device ([0040] “The area of the segment can be changed correspondingly with the depth of the scan, so as to produce three-dimensionally shaped lenses with spheric, aspheric, toroidal or cylindrical shapes as shown in FIG. 5.”; by teaching the limitations of iii and iv, Knox anticipates the claim language of iii and iv, which are linked to i and ii with the word or, therefore by teaching iii and iv Knox anticipates the claim limitations despite lacking the specifics of i and ii ).
	Regarding claim 2, Knox teaches the system of claim 1. Further, Knox teaches wherein the refractive structures cover the majority of area of a circular zone of 6 mm diameter (Fig 5, [0016] “a schematic representation of a three-dimensional structure in an optical, polymeric material that can be produced by laser irradiation;” based on this figure one of basic skill in the art would recognized this structure intended for use with an eye as a lens, in this case the circular patterns which cover a majority of the area, would be in the range of 6 mm in diameter).
	Regarding claim 3, Knox teaches the system of claim 1. Further, Knox teaches wherein the refractive structures are written in the form of a Fresnel lens or diffractive pattern (Claim 6, the pattern may be a diffraction grating).
	Regarding claim 11, Knox teaches the system of claim 1. Further, Knox teaches wherein the refractive structures are formed in a pattern which results in an overall shape change to the optical device ([0040] “The area of the segment can be changed correspondingly with the depth of the scan, so as to produce three-dimensionally shaped lenses with spheric, aspheric, toroidal or cylindrical shapes as shown in FIG. 5.”), and wherein the shape change is employed in combination with the refractive index change to provide a desired optical correction for the device ([0040] “Although the refractive index change is positive (+0.02 to +0.06), these refractive corrective lenses can be made in various combinations of convex, plano- or concave to yield a positive correction, or negative correction, as shown in FIG. 6. The devices can be stacked vertically, written separately in different planes, so as to act as a single lens. Additional corrective layers can be written as desired.”).
	Regarding claim 28, Knox teaches the system of claim 1. Further, Knox teaches wherein the refractive structures are formed in a pattern which results in an overall shape change to the optical device, and wherein the depth of writing of the pattern is used to directly control the amount of shape change on either surface of the optical device ([0035]-[0040] various structures/patterns may be written at depths; [0035] “the grating can be positioned at any selected depth (z-direction), and any number of line gratings can be generated at various depths into the material.”; [0040] “The area of the segment can be changed correspondingly with the depth of the scan, so as to produce three-dimensionally shaped lenses with spheric, aspheric, toroidal or cylindrical shapes as shown in FIG. 5.”).
	Regarding claim 29, Knox teaches the system of claim 28. Further, Knox teaches wherein the amount of shape change is further controlled by the width and layer thickness of the refractive structures, and the number of layers of refractive structures ([0040] “The area of the segment can be changed correspondingly with the depth of the scan, so as to produce three-dimensionally shaped lenses with spheric, aspheric, toroidal or cylindrical shapes as shown in FIG. 5. Although the refractive index change is positive (+0.02 to +0.06), these refractive corrective lenses can be made in various combinations of convex, plano- or concave to yield a positive correction, or negative correction, as shown in FIG. 6. The devices can be stacked vertically, written separately in different planes, so as to act as a single lens. Additional corrective layers can be written as desired.”).
	Regarding claim 31, Knox teaches the system of claim 28. Further, Knox teaches wherein the refractive structures are written at a depth from the surface of greater than 50% to reduce the amount of shape change relative when the refractive structures are written closer to the surface ([0036] “FIG. 1 is a microscope photograph with contrasting background of a line grating comprising 20 lines written into an optical material. Each line is about 100 um in length, about 1  um in width with a line separation of about 5 .um. The lines have a height of about 3 um and were written into the material at a distance of about 100 um from the top surface of the material. Similar microscope photographs exhibiting line gratings were obtained at a distance of about 200 um and 400 um from the top surface of the material, thereby demonstrating that structures can be written into the optical material at any selected depth.”, the depth ).
	Regarding claim 32, Knox teaches the system of claim 28. Further, Knox teaches wherein the optical device has a convex anterior surface and a concave posterior surface, and the refractive structures are written at a depth closer to the concave posterior surface ([0040] “Although the refractive index change is positive (+0.02 to +0.06), these refractive corrective lenses can be made in various combinations of convex, plano- or concave to yield a positive correction, or negative correction, as shown in FIG. 6. The devices can be stacked vertically, written separately in different planes, so as to act as a single lens. Additional corrective layers can be written as desired.”; in the event that the optical lens system is a concave lens the structure may be written at a depth closer to the posterior surface ).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20080001320 A1) as applied to claim 1 above, and further in view of Dahl (US 20060256284 A1).
	Regarding claim 4, Knox teaches a system substantially as claimed in claim 1. Knox does not teach wherein the refractive structures are formed while the optical polymeric material is in a curved, relatively low-internal stress form to reduce surface shape change or distortions of the refractive structures or of the shape of the optical device which result when the structures are formed while the optical material is in a stressed applanated form, and the refractive structures are formed while the optical polymeric material is in the resting geometry of the optical device.
	Dahl discloses wherein the refractive structures are formed while the optical polymeric material is in a curved, relatively low-internal stress form to reduce surface shape change or distortions of the refractive structures or of the shape of the optical device which result when the structures are formed while the optical material is in a stressed applanated form, and the refractive structures are formed while the optical polymeric material is in the resting geometry of the optical device (a hard soft contact lens may be made by using a curved mold to create a standardized customized surface before using a laser to modify the refractive index, and the contact lens would , if pressed against a surface, would have the angles distorted if pressed against a flat surface, the surface including surface protections which would be distorted in a compressed flat form; figures 6; paragraphs[0075-0077,0138]).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified Knox to provide the refractive structures are formed while the optical polymeric material is in a curved, relatively low-internal stress form to reduce surface shape change or distortions of the refractive structures or of the shape of the optical device which result when the structures are formed while the optical material is in a stressed applanated form, as taught by Dahl, in order to provide the advantage of a laser inscription in the final shape to avoid stress by changing between a flat and curved shape. This modification comprises the use of a known technique (forming refractive structures on an optical device while it is not under stress) to improve similar methods (forming intraocular lenses) in the same way (the inscription in  a non-stressed state allows avoid shape changes due to stress). 
	
Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20080001320 A1) as applied to claim 1 above, and further in view of  Dick (US 20100082017 A1).
	Regarding claim 5, Knox teaches a system substantially as claimed in claim 1. Knox does not teach wherein the refractive structures are formed in a pattern while the optical material is in a stressed applanated form, where removal of the stress results in a change of the pattern, and wherein the pattern written while the optical material is in a stressed applanated form is designed to result in a desired pattern upon removal of the stress.
	Dick teaches wherein a lens is examined in 3 dimensions [0055] including the mechanical stress that is applied to it [0026], and refractive structures are formed in a pattern while the optical material is in a stressed applanated form, where removal of the stress results in a change of the pattern, and wherein the pattern written while the optical material is in a stressed applanated form is designed to result in a desired pattern upon removal of the stress ([0055] the system analyzes the lens under stress then plans to make changes to the lens that factor in the stress forces and changes in shape the reduction in stress forces will cause).
	 It would be obvious to one of ordinary skill in the art at the time of invention to modify the system of Knox to make use of treating the lens in a stressed state as taught in Dick because “provides the advantage of a diagnostically and therapeutically coupled system for carrying out suitable and minimally invasive therapies in a manner that is adapted in the best possible way to the individual anatomy of a human eye lens” [0055]. 
	Regarding claims 8 and 10, Knox teaches a system substantially as claimed in claim 1. Knox does not teach wherein upon removal of the stress, an anterior or posterior surface shape of the optical device is changed, or wherein the anterior and posterior surface shapes are both changed or wherein the surface shape change provides a change in at least one of the sphere, cylinder, multifocality or depth of focus of the optical device relative to the untreated optical device.
	Dick teaches wherein upon removal of the stress, an anterior or posterior surface shape of the optical device is changed, or wherein the anterior and posterior surface shapes are both changed ([0055] based on the description of stresses being measured and then the optical modification taking the stress into account for the shape of the lens, one of ordinary skill in the art would recognize that any of an anterior or posterior surface shape change is accomplished by this process) and wherein the surface shape change provides a change in at least one of the sphere, cylinder, multifocality or depth of focus of the optical device relative to the untreated optical device ([0055] the change in optical properties allows “a pattern that is likely to provide the highest increase in the amplitude of accommodation can be determined using, for example, the finite element method.”, this will allow for a change in depth of focus).
	It would be obvious to one of ordinary skill in the art at the time of invention to modify the system of Knox to make use of treating the lens in a stressed state as taught in Dick because “provides the advantage of a diagnostically and therapeutically coupled system for carrying out suitable and minimally invasive therapies in a manner that is adapted in the best possible way to the individual anatomy of a human eye lens” [0055].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20080001320 A1) as applied to claim 11 above, and further in view of Dai (US 20080291395 A1).
	Regarding claim 12, Knox teaches a system substantially as claimed in claim 1. Knox does not teach wherein the shape change is dynamic resulting in gradual prescription changes over time, wherein the gradual prescription change (i) controls obsolescence of the optical device in accordance with a recommended optical device replacement schedule, (ii) is designed to provide a gradual change to a target prescription, or (iii) is designed to accommodate anticipated prescription changes for a patient.
	Dai teaches an accommodation compensation system wherein the shape change is dynamic resulting in gradual prescription changes over time, wherein the gradual prescription change (i) controls obsolescence of the optical device in accordance with a recommended optical device replacement schedule, (ii) is designed to provide a gradual change to a target prescription, or
(iii) is designed to accommodate anticipated prescription changes for a patient ([0098] the design of an intraocular implant may determine a prescription that properly accounts for accommodation of the eye, the shape change of Knox may be implemented with this technique to determine an ideal prescription).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified Knox to change shape for a specific prescription because this modification comprises a use of known technique (finding a prescription to account for accommodation of an eye over time) to improve similar methods (intraocular lens systems) in the same way (a prescription which accounts for an accommodating eye may be found).
Claim 18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20080001320 A1) as applied to claim 11 above, and further in view of Zheleznyak (US 20180243082 A1).
  	Regarding claim 18, Knox teaches a system substantially as claimed in claim 11. Knox does not teach wherein refractive structures are formed in a pattern in an outer peripheral region which results in a shape change to the optical device which provides a ballast function for the optical device for orienting the optical device in a wearer's eye.
	Zheleznyak teaches wherein refractive structures are formed in a pattern in an outer peripheral region which results in a shape change to the optical device which provides a ballast function for the optical device for orienting the optical device in a wearer's eye ([0180] “FIGS. 12 and 13 demonstrate optical and eye health issues caused by the physical shape and ballast of contact lenses” and “Some of these design features include prism ballast, peripheral ballast, thin zones (also known as double slab-off), posterior toric, chamfering, truncation, and combinations that incorporate multiple different design features into a single lens. These stabilization features are typically in the outer peripheral zone of the lens, but they may also be included partly in the central optical zone.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the shape change of Knox to include the ballast shape of Zheleznyak  because “lenses often use stabilization features to maintain the orientation of the contact lens relative to the eye,” [0180]. 
	Regarding claim 23-25, Knox teaches a system substantially as claimed in claim 11. Knox does not teach wherein the induced shape change is used to create ballast for a contact lens to maintain orientation on the cornea or wherein the ballast is an asymmetrical surface shape change to weight the lens on the bottom, and wherein the ballast is generated by a refractive structure created to counter any optical effects of that ballast surface change or wherein one refractive structure close to the anterior surface effects the ballast surface change, and another deeper layer refractive structure produces an optical effect from change of refractive index to reduce the optical effects of the ballast.
	Zheleznyak teaches wherein the induced shape change is used to create ballast for a contact lens to maintain orientation on the cornea ([0180] shape changed creates a ballast) and wherein the induced shape change is used to create ballast for a contact lens to maintain orientation on the cornea ([0180] “lenses often use stabilization features to maintain the orientation of the contact lens relative to the eye,”) and wherein the ballast is an asymmetrical surface shape change to weight the lens on the bottom (Fig 13), and wherein the ballast is generated by a refractive structure created to counter any optical effects of that ballast surface change ([0180] “to counteract the optical effects in a contact lens having ballast, a correcting optical element can be created inside the lens to counteract the optical effects of the ballast, either by reducing the optical power of the ballast area to match the rest of the contact lens, or by increasing the optical power of the non-ballast area to match that of the ballast area”) and wherein one refractive structure close to the anterior surface effects the ballast surface change, and another deeper layer refractive structure produces an optical effect from change of refractive index to reduce the optical effects of the ballast ([0180] “various embodiments herein solve those issues by making sub-surface phase changes that may be tailored to the specific optical and physical properties of the lens, e.g. combinations of toric or cylindrical subsurface refractive index change corrections with diffractive multifocal patterns utilizing refractive index changes, all within a ballasted contact lens to maintain proper orientation to the eye”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the shape change of Knox to include the ballast shaping of Zheleznyak  because “lenses often use stabilization features to maintain the orientation of the contact lens relative to the eye,” [0180]. 
	Regarding claims 26 and 27, Knox teaches a system substantially as claimed in claim 11. Knox does not teach wherein  the shape change has the optical effect of reducing astigmatism or higher order aberrations and wherein the shape change has the optical effect of inducing spherical aberration to produce increased depth of focus.
	Zheleznyak teaches wherein  the shape change has the optical effect of reducing astigmatism or higher order aberrations ([0015] “IRIS may be used to correct remaining lower and higher order aberrations post-SMILE, and in particular post-SMILE induced vertical coma and/or astigmatism, which comes from the superior corneal incision (window to remove the SMILE tissue).”) and wherein the shape change has the optical effect of inducing spherical aberration to produce increased depth of focus ([0016] In particular embodiments, SMILE process is used to only make monofocal refractive corrections, while IRIS is additionally used to: 2a) write a diffractive multifocal pattern to increase the eye's depth of focus post-SMILE (e.g., write a Fresnel lens pattern w/half wave phase change)).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Knox to make use of the shape change to correct different aberrations and focal depth because this modification comprises a use of known technique (shape changing of optical implants) to improve similar methods (ophthalmic surgery systems) in the same way (a change in the shape of the lens may allow for different aberrations to be corrected).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20080001320 A1) as applied to claim 28 above, and further in view of Scott (US 20150018674 A1).
	Regarding claim 33, Knox teaches the system of claim 28. Further, Knox teaches wherein the refractive structures are written in the optical device.
	Knox does not teach wherein the refractive structures are written in the optical device while the device is in an applanated form.  
	Scott teaches a corneal surgical method wherein the refractive structures are written in the optical device ([0088] “ The embodiments as described herein are particularly well suited for combination with intraocular lenses, for example with components of one or more known intraocular lenses such as one or more of accommodating intraocular lenses or intraocular lenses to correct aberrations of the eye, for example accommodating aberration correcting lenses of the eye. The embodiments disclosed herein can be used to combine refractive surgical procedures with intraocular lenses, for example.”) while the device is in an applanated form ([0251] “the embodiments as described herein can be combined with patient interfaces that flatten the cornea of the eye contact of the cornea to the interface, for example with an applanating the patient interface.”; para [0092] describes how a patient interface may distort the surface/curvature of the eye, [0195]-[0200] describe how the system may adapt to a changed/distorted surface).  
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the method of Knox with the applanation of the cornea for treatment as taught in Scott because this modification comprises the use of known technique (a patient interface that applanates the eye) to improve similar methods (ophthalmic laser surgical methods) in the same way (the treatment may make use of common eye interface types that flatten the eye/lens).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2022